ORDER
An administrative law judge denied Daniel Beck’s claims for supplemental security income and disability insurance benefits. A magistrate judge presiding by consent upheld the ALJ’s decision as supported by substantial evidence, and Beck appeals.
Compliance with Rule 28 of the Federal Rules of Appellate Procedure is a precondition to appellate review. But Beck has not complied with that rule, which requires in part that a brief include an argument with citations to relevant authority. Fed. RApp. P. 28(a)(9); Anderson v. Hardman, 241 F.3d 544 (7th Cir.2001); Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir.1998) (per curiam). Although Beck states generally in his brief that he presented sufficient evidence of disability, he fails to develop any meaningful argument *563in support of that position. Because Beck has not complied with Rule 28(a)(9), the appeal is DISMISSED.